  CONFIRMATION OF ACCEPTANCE

 

BROWN & BROWN, INC.

 

 

            Reference is made to the Master Shelf and Note Purchase Agreement
(the "Note Purchase Agreement"), dated as of December 22, 2006, among Brown &
Brown, Inc., a Florida corporation (the "Company"), Prudential Investment
Management, Inc. and each of the other Persons named therein as parties
thereto.  All terms used herein that are defined in the Note Purchase Agreement
have the respective meanings specified in the Note Purchase Agreement.

 

Prudential or the Prudential Affiliate which is named below as a Purchaser of
Shelf Notes hereby confirms the representations as to such Notes set forth in
Section 5 of the Agreement, and agrees to be bound by the provisions of Section
2.2 of the Agreement.

 

Pursuant to Section 2.2(f) of the Note Purchase Agreement, an Acceptance with
respect to the following Accepted Notes is hereby confirmed:

 

 

I.          Accepted Note.  Aggregate principal amount:  $100,000,000.00.

 

            (A)       (a)        Name of Purchaser:  The Prudential Insurance
Company of
                                    America

                        (b)        Principal amount:  $82,655,000.00

                        (c)        Final maturity date:  September 15, 2018

                        (d)       Principal installment dates and amounts: 
Principal is paid on
                                    September 15, 2018.

                        (e)        Interest rate:  4.50%

                         (f)       Interest payment period:  Interest is paid
quarterly on March 15,
                                    June 15, September 15 and December 15,
commencing September
                                   15, 2011.

                        (g)        Registration Number;

                        (h)        Modifications to applicable Make-Whole Amount
or Optional Floating                                                 Rate
Prepayment Amount, if any:  None

 

 

            (B)       (a)        Name of Purchaser:  The Prudential Insurance
Company of
                                    America

                        (b)        Principal amount:  $3,250,000.00

                        (c)        Final maturity date:  September 15, 2018

                         (d)      Principal installment dates and amounts: 
Principal is paid on
                                     September 15, 2018.

                        (e)        Interest rate:  4.50%

                         (f)       Interest payment period:  Interest is paid
quarterly on March 15,
                                    June 15, September 15 and December 15,
commencing September
                                    15, 2011.

                        (g)        Registration Number;

Modifications to applicable Make-Whole Amount or Optional Floating            
Rate Prepayment Amount, if any:  None

 

             (C)       (a)       Name of Purchaser:  Prudential Retirement
Insurance and Annuity
                                    Company

                        (b)        Principal amount:  $4,320,000.00

                        (c)        Final maturity date:  September 15, 2018

                        (d)       Principal installment dates and amounts: 
Principal is paid on
                                    September 15, 2018.

                        (e)        Interest rate:  4.50%

                        (f)        Interest payment period:  Interest is paid
quarterly on March 15,
                                    June 15, September 15 and December 15,
commencing September
                                    15, 2011.

                        (g)        Registration Number;

                        (h)        Modifications to applicable Make-Whole Amount
or Optional Floating                                                 Rate
Prepayment Amount, if any:  None

 

             (D)       (a)      Name of Purchaser:  Prudential Retirement
Guaranteed Cost
                                    Business Trust

                        (b)        Principal amount:  $3,100,000.00

                        (c)        Final maturity date:  September 15, 2018

                        (d)       Principal installment dates and amounts: 
Principal is paid on
                                     September 15, 2018.

                        (e)        Interest rate:  4.50%

                        (f)        Interest payment period:  Interest is paid
quarterly on March 15,
                                    June 15, September 15 and December 15,
commencing September
                                    15, 2011.

                        (g)        Registration Number;

                        (h)        Modifications to applicable Make-Whole Amount
or Optional Floating                                                 Rate
Prepayment Amount, if any:  None

 

 

            (E)        (a)        Name of Purchaser:  Pruco Life Insurance
Company of New Jersey

                        (b)        Principal amount:  $3,675,000.00

                        (c)        Final maturity date:  September 15, 2018

                        (d)       Principal installment dates and amounts: 
Principal is paid on
                                     September 15, 2018.

                        (e)        Interest rate:  4.50%

                        (f)        Interest payment period:  Interest is paid
quarterly on March 15,
                                    June 15, September 15 and December 15,
commencing September
                                    15, 2011.

                        (g)        Registration Number;

                        (h)        Modifications to applicable Make-Whole Amount
or Optional Floating                                                 Rate
Prepayment Amount, if any:  None

 

            (F)       (a)        Name of Purchaser:  MTL Insurance Company

                        (b)        Principal amount:  $3,000,000.00

                        (c)        Final maturity date:  September 15, 2018

                        (d)       Principal installment dates and amounts: 
Principal is paid on
                                    September 15, 2018.

                        (e)        Interest rate:  4.50%

                        (f)        Interest payment period:  Interest is paid
quarterly on March 15,
                                    June 15, September 15 and December 15,
commencing September
                                    15, 2011.

                        (g)        Registration Number;

                        (h)        Modifications to applicable Make-Whole Amount
or Optional Floating                                                 Rate
Prepayment Amount, if any:  None

 

II.      Closing Day:  September 15, 2011

 

Dated:  January 21, 2011

 

 

 

 

BROWN & BROWN, INC.

 

 

 

                        /S/ CORY T. WALKER

 

By:                                                                 

 

Name:  Cory T. Walker

 

Title:  SVP & CFO

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

                        /S/ BILLY GREER

 

By:                                                                 

 

Name:  Billy Greer

 

Title:    Vice President

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

                        /S/ BILLY GREER

 

By:                                                                 

 

Name:  Billy Greer

 

Title:    Vice President

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE

 

  AND ANNUITY COMPANY

 

 

 

By:      Prudential Investment Management, Inc.,

 

            as investment manager

 

 

 

                        /S/ BILLY GREER

 

            By:______________________________

 

                        Vice President


 

 

 

 

PRUDENTIAL RETIREMENT GUARANTEED

 

  COST BUSINESS TRUST

 

 

 

By:      Prudential Investment Management, Inc.,

 

            as investment manager

 

 

 

                        /S/ BILLY GREER

 

            By:_________________________________

 

                        Vice President

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY OF

 

  NEW JERSEY

 

 

 

            /S/ BILLY GREER

 

By:  ___________________________________

 

Assistant Vice President

 

 

 

 

 

MTL insurance company

 

 

 

By:      Prudential Private Placement Investors,

 

            L.P. (as Investment Advisor)

 

 

 

By:      Prudential Private Placement Investors, Inc.

 

(as its General Partner)

 

 

 

                        /S/ BILLY GREER

 

            By:  ______________________________

 

                        Vice President

 

 

 